Citation Nr: 1034144	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a vision disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant, who is also the Veteran, had active duty from 
December 1950 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from January and March 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The case was subsequently transferred to 
the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in June 2009.  A transcript of 
this proceeding is of record.  

This case was previously before the Board in August 2009 at which 
time the case was remanded for further development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

As was noted in the August 2009 Board remand, the issue of 
entitlement to service connection for a skin rash was 
raised by the Veteran in April 1987 correspondence, but 
has not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is, once again, referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The competent evidence of record does not demonstrate that a 
current vision disorder was caused by lack of VA treatment or was 
the proximate result of a lack of skill, carelessness, negligence 
or error judgments, or unforeseen event in VA treatment.


CONCLUSION OF LAW

The criteria for disability compensation under the provisions of 
38 U.S.C.A. § 1151 for a vision disorder have not been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his claim for compensation under 38 U.S.C.A. § 1151, the 
Veteran contends that that he requested that his VA doctor at the 
Lake City VA Medical Center (VAMC) prescribe him COSOPT eye drops 
for his glaucoma, however, according to the Veteran, the VA 
doctor mistakenly prescribed TRUSOPT which resulted in additional 
disability.

Factual Background

VAMC prescription records dated in January 2006 show Dorzolamide 
2/TIMOLOL 0.5% OPH SOLN as treatment for the Veteran's glaucoma, 
one drop in both eyes each day.  Subsequently, VAMC prescription 
records show a prescription of Dorzolamide HCL 2% OPH SOLN on 
September 12, 2006 and a prescription for Dorzolamide 2/TIMOLOL 
0.5 OPH SOLN on September 14, 2006.  Also, VAMC prescription 
records show a prescription for TRAVOPROST 0.004% OPH SOLN which 
began September 11, 2006 and ended October 11, 2006.  VA records 
dated in October 2006 show right eye visual acuity with 
correction of 20/400 and left eye 20/50.  These records also show 
that the Veteran reported decreased vision in both eyes due to 
getting the wrong medication from a VA pharmacist. 

A VA physician reviewed the claims file in August 2009 and was 
asked to provide an opinion as to whether there was any 
additional disability (to include a visual disorder) as a result 
of a VA doctor mistakenly prescribing TRUSOPT 0.004% OPH SOLN 
from September 11, 2006 through October 11, 2006.

In reviewing the claims file the August 2009 examiner noted that 
all available VA treatment records were reviewed, particularly 
those from November 2002 through October 2006.  The August 2009 
VA examiner indicated that the Veteran's vision had been stable 
since as far back as November 2002.  In 2002, the Veteran's 
vision was 20/400 in his right eye and 20/30 in his left eye.  
His vision on August 21, 2006, prior to the September 11, 2006 
prescription error, was 20/400 in the right eye and 20/40 in the 
left eye.  His vision on October 16, 2006, just after correction 
of the error sometime prior to October 15, 2006, was 20/400 in 
the right eye and 20/40 in the left eye.  Vision on October 18, 
2006 and October 31, 2006 was stable at 20/400 in the right eye 
and 20/400 in the left eye.  The Veteran's vision one year later 
in September 2007 was 20/400 in the right eye and 20/40 in the 
left eye.  The examiner concluded that there were no findings or 
any documentation of vision loss secondary to short term 
prescription error and no findings of any additional decrease in 
vision or disability secondary to DORZOLAMIDE 2% or TRAVAPROST 
0.004%.  

Also of record are VA outpatient treatment records dated through 
May 2009 which show treatment for various disorders, including 
the Veteran's significant vision loss of the right eye.  

Legal Criteria

The Veteran's claim was received in November 2006.  When a 
veteran suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death were 
service-connected. 38 U.S.C.A. § 1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the veteran 
must show that VA treatment (or other qualifying event) resulted 
in additional disability, and further, that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which was 
not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
relevant incident in which the claimed disease or injury was 
sustained upon which the claim is based, is compared to the 
veteran's condition after such treatment, examination or program 
has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a valid 
claim for benefits have been met, to consist of both actual and 
proximate causation.  In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the veteran's additional disability.  If it 
is shown merely that a claimant received medical care or 
treatment, and has an additional disability, that in and of 
itself would not demonstrate actual causation. 38 C.F.R. § 
3.361(c)(1).

The proximate cause of the disability claimed must be the event 
that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment or other instance of 
fault proximately caused the additional disability, it must be 
shown that VA failed to exercise the degree of care expected by a 
reasonable treatment provider, or furnished the treatment at 
issue without informed consent. 38 C.F.R. § 3.361(d)(1).  
Proximate cause may also be established where the additional 
disability was an event not reasonably foreseeable, based on what 
a reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA will consider the 
type of risk that a reasonable health care provider would have 
disclosed as part of the procedures for informed consent (in 
accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

Analysis

A preponderance of the evidence is against the Veteran's claim of 
entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for a vision disorder.  The competent medical 
evidence of record does not demonstrate that the Veteran has a 
vision disorder that was caused by lack of VA treatment or was 
the proximate result of a lack of skill, carelessness, negligence 
or error judgments, or unforeseen event in VA treatment.  

The August 2009 VA examiner noted that the Veteran's vision was 
the same before and after the prescription error and opined that 
there were no findings or any documentation of vision loss 
secondary to short term prescription error and no findings of any 
additional decrease in vision or disability secondary to 
DORZOLAMIDE 2% or TRAVAPROST 0.004%.  There is no contrary 
medical evidence of record.    

The Board also finds that the treatment records also provide 
evidence against this claim, as they fail to support the 
Veteran's contentions and only indicate a high level of care was 
provided to this Veteran.    

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case.").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current claim, in recent statements, the Veteran 
has asserted that his vision became worse after he was given the 
wrong prescription for his glaucoma from a VA physician.  
However, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran's assertions, while competent, are not credible.  The 
medical evidence shows that the Veteran's vision did not decrease 
and that he did not suffer any additional disability.  
Specifically, the August 2009 VA examiner indicated that the 
Veteran's vision had been stable since as far back as November 
2002 through September 2007 one year after the prescription 
error, and provided the clinical evidence to support this 
assessment.  

The Veteran's contention is not a reliable medical opinion, as he 
has not been shown to have any medical expertise.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board concludes that the Veteran has not suffered "additional 
disability" due to VA medical or surgical treatment within the 
meaning of 38 U.S.C.A. § 1151.  Consequently, the Board finds that 
the preponderance of the evidence is against the Veteran's claim of 
entitlement to compensation benefits for additional disability 
resulting  from VA treatment, pursuant to the provisions of 38 
U.S.C.A. § 1151.  His claim must, therefore, be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in November 2006 and February 2007 
letters and the claim was readjudicated in a September 2008 
statement of the case and July 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has assisted the appellant in obtaining evidence, obtained a 
medical opinion necessary to decide the claim, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Disability compensation under the provisions of 38 U.S.C.A. § 
1151 for a vision disorder is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


